    Case 2:20-mc-00080-JDL Document 5 Filed 04/29/20 Page 1 of 5                                     PageID #: 20




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

In Re:                    )
                          )
COURT OPERATIONS UNDER    )
THE EXIGENT CIRCUMSTANCES )
CREATED BY THE COVID-19   )                                                GENERAL ORDER 2020-5
CORONAVIRUS & RELATED     )
PANDEMIC PRECAUTIONS      )

                                            GENERAL ORDER

This General Order is the fifth issued in response to the recent outbreak of
Coronavirus Disease 2019 (COVID-19) in accordance with the Pandemic/Infectious
Disease Plan for the United States District Court for the District of Maine (March
2020). 1 This General Order addresses Court operations beginning on May 1, 2020,
upon the expiration of General Order 2020-2. It complements General Order 2020-
4, which implemented the Coronavirus Aid, Relief, and Economic Security Act
(“CARES Act”) in the District of Maine. Accordingly, as of May 1, 2020, there will
be two General Orders in effect: General Order 2020-4 and General Order 2020-5.

The Court hereby adopts and incorporates the findings made in the first four General
Orders as to the threat to public health and safety presented by the COVID-19
pandemic. The Court further finds that the national emergency declared by President
Donald J. Trump and the state of emergency declared by Maine Governor Janet T.
Mills remain in effect.

1 The first General Order continued all civil and criminal (grand and petit) jury selections and jury trials through April
30, 2020, subject to further extension. See General Order 2020-1 (D. Me. Mar. 13, 2020). The second General Order
superseded and replaced the first General Order. See General Order 2020-2 (D. Me. Mar. 18, 2020). It addressed the
scope of in-court operations and related matters including jury (grand and petit) matters, scheduling and deadlines in
criminal and civil cases, and the availability of telephone conference and video teleconference proceedings. See id.
The third General Order complemented the second General Order. See General Order 2020-3 (D. Me. Mar. 25, 2020).
It provided for the use of telephonic hearings in criminal cases, including changes of plea and sentencing hearings in
certain cases. See id. The fourth General Order partially superseded the second General Order and fully superseded
the third General Order. See General Order 2020-4 (D. Me. Mar. 31, 2020). It authorizes video teleconferencing and
telephone conferencing, under certain circumstances and with the consent of the defendant, for various criminal case
events during the COVID-19 pandemic. See id.

                                                            1
 Case 2:20-mc-00080-JDL Document 5 Filed 04/29/20 Page 2 of 5        PageID #: 21




Accordingly, to protect public health and safety, and to reduce the size of public
gatherings and unnecessary travel, it is ORDERED:

A. Schedule of Courthouse Operations. The Edward T. Gignoux Courthouse in
   Portland and the Margaret Chase Smith Courthouse in Bangor will be open
   Monday through Friday for operations authorized by this General Order as
   follows:

      1. The Clerk’s Office will be open by appointment only. Staff in the Clerk’s
         Office will be available by telephone. The Clerk’s Office’s in-person
         intake window will be closed. Persons filing documents in person will be
         directed to leave such documents at a designated drop-off point in the
         Court at a designated time.

      2. Persons wishing to request permission to attend a scheduled court hearing,
         schedule an appointment to file documents in person with the Clerk of
         Court, or obtain additional information or guidance, should call or email
         the Clerk’s Office:

            a. Portland Clerk of Court: (207) 780-3356,
               usdc_emergency@med.uscourts.gov

            b. Bangor Clerk of Court: (207) 945-0575,
               usdc_emergency@med.uscourts.gov

B. Filing of Documents. Attorneys and registered self-represented parties may
   continue to file documents with the court electronically through CM/ECF, or in
   paper in accordance with the schedule set forth in Paragraph A.

C. In-Court Judicial Operations. In accordance with the preceding schedule, in-
   court judicial operations at the Edward T. Gignoux Courthouse in Portland,
   Maine, and the Margaret Chase Smith Courthouse in Bangor, Maine, are
   restricted to:


                                        2
 Case 2:20-mc-00080-JDL Document 5 Filed 04/29/20 Page 3 of 5          PageID #: 22




      1. The receipt, filing and docketing of documents in all criminal and civil
         cases;

      2. Teleconference and video teleconference proceedings;

      3. Administrative functions deemed essential by the Chief Judge or the Clerk
         of Court of the District of Maine;

      4. Maintenance of equipment and property;

      5. Other activities required to protect public health and safety; and

      6. Such other matters approved by the Chief Judge of the District of Maine.

D. Employee Teleworking. Unless otherwise directed by a supervisor, all court
   employees will telework during regular business hours.

E. In-Court Proceedings. No in-court proceedings will be held.

F. Telephone Conference and Video Teleconference Proceedings. This General
   Order does not affect or restrict any previously scheduled telephone or video
   conference or hearing. Individual judges may consider warrant requests and hold
   conferences, hearings, and civil bench trials by telephone conference or video
   teleconference as they deem necessary and appropriate.

G. Juries.

      1. All civil and criminal jury selections and jury trials scheduled to
         commence in the District of Maine in May and June, 2020, are
         CONTINUED.

      2. All grand jury proceedings scheduled to be held in the District of Maine in
         May 2020 are CONTINUED. Due to the unavailability of a grand jury in
         this District in May 2020, the 30-day time period for filing an indictment


                                         3
 Case 2:20-mc-00080-JDL Document 5 Filed 04/29/20 Page 4 of 5          PageID #: 23




         is tolled as to each defendant until this General Order terminates. See 18
         U.S.C. § 3161(b).

H. Continuances in Criminal Cases. For every continuance entered in a criminal
   case pursuant to this General Order or a prior General Order, the time period of
   the continuance will be excluded under the Speedy Trial Act, 18 U.S.C. §
   3161(h)(7)(A), subject to the entry of an order addressing the same by the
   presiding Judge in each case. The Court finds that the ends of justice served by
   taking such action outweigh the interests of the parties and the public in a speedy
   trial. The presiding Judge may extend or modify the period of exclusion as
   circumstances may warrant.

I. Deadlines in Criminal and Civil Cases. This General Order does not contain a
   general extension or suspension of any court deadlines. A party who desires the
   extension or suspension of a deadline in a criminal or civil case should file a
   written motion in accordance with the applicable rule or rules.

J. Applications for Admission to the Bar of this Court. Applications for admission
   to the Bar of this Court will be considered without a hearing. Each applicant for
   admission to the Bar of this Court must:

      1. File with the Clerk an application on a form to be furnished by the Clerk.

      2. Pay the attorney admission fee of $181.00 to the Clerk’s Office. Checks
         should be made payable to “Clerk, U.S. District Court.”

      3. The application shall include the Applicant’s Maine state bar number and
         a certification that the Applicant has read and will comply with the Local
         Rules of this Court.

      4. The application must be filed with a letter from the Applicant’s sponsor,
         who must be a member of the Bar of this Court, moving for the Applicant’s
         admission and stating the reasons why admission is appropriate. Upon
         filing of the application and the letter, the Court will review the materials
         and act on the application. If the application is granted, the Applicant must
                                          4
 Case 2:20-mc-00080-JDL Document 5 Filed 04/29/20 Page 5 of 5         PageID #: 24




         then file a signed Oath of Admission with the Court to complete admission
         to the Bar.

      5. Applications should be sent to:

            a. Portland: Clerk, U.S. District Court, 156 Federal St., Portland, ME
               04101

            b. Bangor: Clerk, U.S. District Court, 202 Harlow St., 3rd Floor,
               Bangor, ME 04401

K. Effectiveness; Termination. This General Order takes effect at 11:59 p.m. on
   May 1, 2020. It fully supersedes General Order 2020-1, General Order 2020-2,
   and General Order 2020-3. General Order 2020-4 remains in full force and
   effect. Unless terminated earlier or extended, this General Order shall remain in
   effect until 11:59 p.m. on June 30, 2020.

      SO ORDERED this 29th day of April, 2020.


                                                    /s/ Jon D. Levy
                                                CHIEF U.S. DISTRICT JUDGE




                                           5
